DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.11,387,860. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 11,387,860 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1-20 of the present application are same scope, same function and same results as claims 1-20 of the US Patent No. 11,387,860. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,387,860 is same as claimed invention of the present application. 
In addition, the independent claims 1, 9, and 17 of the present application is the same invention as the independent claims 1, 11, and 16 of the US Patent No. 11,387,860. The subject matter in the instant application is fully disclosed in the US Patent No. 11,387,860and is covered by the US Patent No. 11,387,860 since the US Patent No. 11,387,860 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	For example;
Instant Application
U.S. Patent No. 11,387,860, Application No. 17/188,992
 1. A wireless communication device comprising: a first radio; a second radio; and  processor circuitry for a power utilization control engine coupled to the first radio and the second radio, the processor circuitry being configured to calculate a time-averaged power utilization value based at least in part on power utilization data for the first radio across a time period and power utilization data for the second radio across the time period, and 
   







   adjust power utilization of at least one of the first radio, the second radio, or an additional radio component based at least in part on the time-averaged power utilization value.  
1. A wireless communication device comprising: one or more radio components for wireless communication; and processor circuitry for a power utilization control engine coupled to the one or more radio components, the processor circuitry being configured to calculate a time-averaged power utilization of the one or more radio components, over a time window, based at least in part on power utilization data from the one or more radio components across the time window, compare the time-averaged power utilization of the one or more radio components to a threshold based at least in part on a radio-frequency energy exposure limit, and 
   adjust power utilization of the one or more radio components based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.

7. The wireless communication device defined in claim 1, wherein the first radio and the second radio are each a Bluetooth radio, a wireless local area network (WLAN) radio, or a Long-Term Evolution (LTE) wireless broadband radio.  
3. The wireless communication device defined in claim 1, wherein the one or more radio components includes a plurality of different radio components having at least one of a Bluetooth radio component, a wireless local area network (WLAN) radio component, or a Long-Term Evolution (LTE) wireless broadband radio component.
8. The wireless communication device defined in claim 1, wherein the processor circuitry is configured to adjust the power utilization of at least one of the first radio, the second radio, or an additional radio component at least in part by adjusting a transmission power level or a transmission duty cycle of at least one of the first radio, the second radio, or an additional radio component.  
9. The wireless communication device defined in claim 8, wherein the processor circuitry is configured to adjust the power utilization by selecting one out of three or more possible adjustments to the power utilization based at least in part on results of the comparisons of the time-averaged power utilization to the threshold and to the one or more additional thresholds.
9. A wireless communication device comprising: a first radio; a second radio; and 

   processor circuitry for a power utilization control engine coupled to the first radio and the second radio, the processor circuitry being configured to calculate a power utilization value indicative of power utilization of the first radio across a time period and power utilization of the second radio across the time period, 




   compare the power utilization value with a threshold value, and 



   adjust a transmission characteristic of at least one of the first radio, the second radio, or an additional radio component based at least in part on the comparison of the power utilization value with the threshold value.   
1. A wireless communication device comprising: one or more radio components for wireless communication; and 
   processor circuitry for a power utilization control engine coupled to the one or more radio components, the processor circuitry being configured to calculate a time-averaged power utilization of the one or more radio components, over a time window, based at least in part on power utilization data from the one or more radio components across the time window, 
   compare the time-averaged power utilization of the one or more radio components to a threshold based at least in part on a radio-frequency energy exposure limit, and 
   adjust power utilization of the one or more radio components based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.
10. The wireless communication device defined in claim 9, wherein the processor circuitry is configured to adjust the transmission characteristic of at least one of the first radio, the second radio, or the additional radio component at least in part by adjusting a transmission power level of the first radio.  
11. The wireless communication device defined in claim 9, wherein the processor circuitry is configured to adjust the transmission characteristic of at least one of the first radio, the second radio, or the additional radio component at least in part by adjusting a transmission duty cycle of the first radio.
10. The wireless communication device defined in claim 9, wherein the three or more possible adjustments to the power utilization correspond to at least three of the following adjustments: turning off the one or more radio components; turning on the one or more radio components; decreasing a transmission power of the one or more radio components; decreasing a duty cycle of the one or more radio components; increasing the transmission power of the one or more radio components; and increasing the duty cycle of the one or more radio components.

15. The wireless communication device defined in claim 9, wherein the first radio and the second radio are each a Bluetooth radio, a wireless local area network (WLAN) radio, or a Long-Term Evolution (LTE) wireless broadband radio.  
3. The wireless communication device defined in claim 1, wherein the one or more radio components includes a plurality of different radio components having at least one of a Bluetooth radio component, a wireless local area network (WLAN) radio component, or a Long-Term Evolution (LTE) wireless broadband radio component.
17. A wireless communication device comprising: a first radio component for wireless communication; a second radio component for wireless communication; and 
   processor circuitry for a power utilization control engine coupled to the first radio component and the second radio component, the processor circuitry being configured to calculate a time-averaged power utilization value indicative of power utilization of the first radio component across a time period and power utilization of the second radio component across the time period, 
   compare the time-averaged power utilization value with a threshold value, and adjust power utilization of at least one of the first radio component, the second radio component, or a third radio component based at least in part on the comparison of the time-averaged power utilization value with the threshold value.
1. A wireless communication device comprising: one or more radio components for wireless communication; and 

   processor circuitry for a power utilization control engine coupled to the one or more radio components, the processor circuitry being configured to calculate a time-averaged power utilization of the one or more radio components, over a time window, based at least in part on power utilization data from the one or more radio components across the time window, 
   compare the time-averaged power utilization of the one or more radio components to a threshold based at least in part on a radio-frequency energy exposure limit, and adjust power utilization of the one or more radio components based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.
20. The wireless communication device defined in claim 17, wherein the first radio component and the second radio component are each a Bluetooth radio component, a wireless local area network (WLAN) radio component, or a Long-Term Evolution (LTE) wireless broadband radio component.  
3. The wireless communication device defined in claim 1, wherein the one or more radio components includes a plurality of different radio components having at least one of a Bluetooth radio component, a wireless local area network (WLAN) radio component, or a Long-Term Evolution (LTE) wireless broadband radio component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132